SHARP, Judge,
concurring in part.
While I agree the judgment should be reversed because of the inequitable property distribution, I think we should not tie the trial judge’s hands by foreclosing the possibility of an alimony award in this ease.1 Equitable distribution of marital properties and alimony awards are often interrelated, and should be viewed in the totality of the parties’ economic posture following the dissolution.2 A less than equal property distribution may be justified when periodic alimony is awarded.3
In this case there are facts which would support at least a rehabilitative alimony award: the former wife was unemployed; she was educated in Germany, but it will take her at least two years of college work to obtain a degree from an American college or university to enable her to obtain a teaching position; she has no income other than the support her husband paid to her. The property distribution may not afford her a sufficient income to support herself and obtain the additional training she needs to become self-supporting.4 That was clearly the situation with regard to the judgment we are reversing.

. Condren v. Condren, 475 So.2d 268 (Fla. 2d DCA 1985); Neff v. Neff, 386 So.2d 318 (Fla. 2d DCA 1980).


. Walter v. Walter, 464 So.2d 538 (Fla.1985), Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).


. See Mahaffey v. Mahaffey, 401 So.2d 1372 (Fla. 5th DCA 1981).


. See Blakistone v. Blakistone, 462 So.2d 883 (Fla. 2d DCA 1985); In Re Marriage of Jones, 357 So.2d 439 (Fla. 2d DCA 1978).